DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 73-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, in claim 73, the limitation of “receiving…”, “receiving …”, “determining …”, “…assigning the first number of contacts” as drafted covers human organizing of activities. More specifically, a human can calculate the pairing of waiting agents and callers and assign them to each other. A human can perform the steps of the independent claims by writing down in pen and paper or by mentally. Therefore, the claim language appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind or by using a pen and paper. Furthermore, the claimed method simply describes the concept of gathering and calculating data by reciting steps of organizing information through mathematical relationships. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Benson), which has been found by the courts to be an abstract idea.
	This judicial exception is not integrated into a practical application. Furthermore, claim 80 and 87 recites an element of “processing circuitry”. For example, in paragraphs [0089] of the instant PGPUB, the specification appears to be using a general computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, the claim limitations amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore, the claim is not patent eligible under 35 U.S.C. 101.
	Claims 74-93 are directed to substantially the same subject matter as independent claim 73 and are rejected under similar rationale and further failure to add significantly more.

Specification
The amendment filed 03/31/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicant appears to filed a specification on 03/31/2021 and amendment to the specification on 03/31/2021 claiming priority ultimately to 15/395,529 which is now Patent 10,326,882. By doing so it appears that there is additional material which is not supported by the original disclosure is as follows: the abstract and paragraphs 0007-0079 (PGPUB) and appears the rest of the specification have been edited as well. Applicant is asked to review each paragraph such that it matches the originally filed specification which applicant wants to claim priority to. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As similarly stated earlier, Applicant appears to ultimately claim priority to 15/395,529 which is now Patent 10,326,882 and Applicant appears to have added a different abstract and paragraphs 0007-0079 (PGPUB) and possibly more. For example, in claim 73, there is no support in the specification for: “determining a first number based on a count of the plurality of connected contacts and a count of the plurality of agents; and assigning the first number of contacts of the plurality of connected contacts to the number of agents of the plurality of agents, wherein the first number is greater than 1”. There is no mention of a first number or determining a first number. Furthermore, there is no mention of “determining a first number based on a count of the plurality of connected contacts and a count of the plurality of agents”. There is no disclosure of how a first number is calculated based on a count of the plurality of connected contacts and a count of the plurality of agents. Similarly, claims 74-79 are rejected since they expand on the limitations of the independent claim. Claims 80-93 are rejected for similar reasons. Applicant is asked to review each claim such that the claims have proper support in the originally filed specification which applicant wants to claim priority to. Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 73 state: ““determining a first number based on a count of the plurality of connected contacts and a count of the plurality of agents”. The claim language is not clear how a first number is determined. For example, is the first number equal to number of contacts and agents. Or first number is calculated based on subtracting count of agents minus count of contacts. Or first number is calculated based on adding count of agents and count of contacts. The claim does not make it clear how the relationship of the first number and plurality of contacts and agents and therefore the claim is indefinite. Appropriate correction is required. Similarly, claims 74-79 are rejected since they expand on the limitations of the independent claim. Claims 80-93 are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 73-93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US Pub 2009/0190745).
Regarding claim 73, Xie discloses a method comprising:
receiving a plurality of connected contacts pending assignment (para 0094-097 – discloses a plurality of callers);
receiving a plurality of agents available for assignment to the plurality of connected contacts (para 0094-097 – discloses a plurality of agents);
determining a first number based on a count of the plurality of connected contacts and a count of the plurality of agents (para 0094-097 – so for example, 10 callers can be waiting assignment, and 5 agents are available for pairing – therefore first number is determined to be 5); and assigning the first number of contacts of the plurality of connected contacts to the number of agents of the plurality of agents, wherein the first number is greater than 1 (para 0094-097 – pairing the 5 agents to 5 callers based on desired performance).
Regarding claim 74, Xie discloses wherein the first number is less than or equal to the count of the plurality of contacts (para 0094-097 – in the above example first number is 5 and plurality of contacts is 10).
Regarding claim 75, Xie discloses wherein the first number is less than or equal to the count of the plurality of agents (para 0094-097 – in the above example first number is 5 and plurality of agents is 5).
Regarding claim 76, Xie discloses wherein the plurality of connected contacts comprise contacts communicatively coupled to a contact center system and available for assignment to an agent at the contact center system (see abstract).
Regarding claim 77, Xie discloses further comprising:
receiving a second plurality of connected contacts pending assignment;
receiving a second plurality of agents available for assignment to the second plurality of connected contacts;
determining a second number based on a count of the second plurality of connected contacts and a count of the second plurality of agents; and assigning the second number of contacts of the second plurality of connected contacts to the second number of agents of the second plurality of agents, wherein the number is greater than 1 (para 0094-097 – similarly as above, 10 callers waiting assignment, 6 agents available for pairing – therefore first number is 4).
Regarding claim 78, Xie discloses wherein the second number is determined a predetermined period of time after the determining the first number (para 100 – pairing decision is made after more agents are available at a later time).
Regarding claim 79, Xie discloses wherein the second number is determined a threshold period of time after the determining the first number (see para 0102- caller is routed after a hold threshold at the later time ).
Regarding claims 80 and 87, see rejection of claim 73.
Regarding claims 81 and 88, see rejection of claim 74.
Regarding claims 82 and 89, see rejection of claim 75.
Regarding claims 83 and 90, see rejection of claim 76.
Regarding claims 84 and 91, see rejection of claim 77.
Regarding claims 85 and 92, see rejection of claim 78.
Regarding claims 86 and 93, see rejection of claim 79.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652